        Case 2:19-cv-00096-MCE-KJN Document 24 Filed 06/22/20 Page 1 of 2


 1   FORSLUND LAW, LLC
     Jacqueline A. Forslund # 154575
 2   P.O. Box 4476
 3
     Sunriver, OR 97707
     Telephone:     541-419-0074
 4   Fax:           541-593-4452
     Email:         jaf@forslundlaw.com
 5

 6
     Attorney for Plaintiff

 7                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9
     ROBERTO A. CALDERON,                )                 Case No. 2:19-cv-00096-MCE-KJN
                                         )
10         Plaintiff                     )                 STIPULATION AND
                                         )                 ORDER FOR AWARD OF ATTORNEY’S
11   v.                                  )                 FEES UNDER THE EQUAL ACCESS TO
                                         )                 JUSTICE ACT (EAJA)
12
     ANDREW M. SAUL,                     )
13   Commissioner of Social Security,    )
                                         )
14         Defendant                     )
                                         )
15
     ____________________________________)
16
             IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,
17
     subject to the approval of the Court, that Plaintiff shall be awarded attorney’s fees under the Equal
18
     Access to Justice Act (EAJA), 28 U.S.C. sec. 2412(d), in the amount of TWELVE THOUSAND
19   dollars ($12,000.00). This amount represents compensation for all legal services rendered on behalf
20   of Plaintiff by counsel in connection with this civil action, in accordance with 28 U.S.C. sec. 2412(d).
21           After the Court issues an order for payment of EAJA fees and expenses to Plaintiff, the

22   government will consider the matter of Plaintiff’s assignment of EAJA fees and expenses to

23
     Plaintiff’s attorney. The government’s ability to honor the assignment will depend on whether the
     fees and expenses are subject to an offset allowed under the United States Department of the
24
     Treasury’s Offset Program pursuant to Astrue v. Ratcliff, 130 S. Ct. 2521 (2010). After the order of
25
     EAJA fees and expenses is entered, the government will determine if they are subject to an offset. If
26
     it is determined that Plaintiff’s EAJA fees and expenses are not subject to an offset under Astrue v.
27
     Ratcliff, 130 S. Ct. 2521 (2010) and the Department of Treasury’s Offset Program, then the check for
28   EAJA fees and expenses shall be made payable to Jacqueline A. Forslund, based upon Plaintiff’s
     Calderon v. Saul                    Stipulation and Order   E.D. Cal. 2:19-cv-00096-MCE-KJN
        Case 2:19-cv-00096-MCE-KJN Document 24 Filed 06/22/20 Page 2 of 2


 1   assignment of these amounts to Plaintiff’s attorney. The parties agree that whether these checks are
 2   made payable to Plaintiff or Jacqueline A. Forslund, such checks shall be mailed to Plaintiff’s

 3
     attorney at the following address: Jacqueline A. Forslund, Forslund Law LLC, P.O. Box 4476,
     Sunriver, Oregon 97707. This stipulation constitutes a compromise settlement of Plaintiff’s request
 4
     for EAJA attorney fees, and does not constitute an admission of liability on the part of Defendant
 5
     under the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from,
 6
     and bar to, any and all claims that Plaintiff and/or Plaintiff’s Counsel may have relating to EAJA
 7
     attorney fees in connection with this action.
 8

 9                                                   Respectfully submitted,
10
     Date: June 16, 2020                             JACQUELINE A. FORSLUND
11                                                   Attorney at Law

12
                                                     /s/Jacqueline A. Forslund
13                                                   JACQUELINE A. FORSLUND
14                                                   Attorney for Plaintiff

15   Date: June 17, 2020                             MCGREGOR W. SCOTT
                                                     United States Attorney
16                                                   DEBORAH STACHEL
17                                                   Regional Chief Counsel, Region IX
                                                     Social Security Administration
18
                                                     /s/Ellinor R. Coder
19                                                   ELLINOR R. CODER
20
                                                     Special Assistant United States Attorney
                                                     *By email authorization
21                                                   Attorney for Defendant

22                                                    ORDER
23
     APPROVED AND SO ORDERED
24

25   Dated: June 22, 2020
26

27

28

     Calderon v. Saul                    Stipulation and Order    E.D. Cal. 2:19-cv-00096-MCE-KJN
